department of the treasury internal_revenue_service washington d c sep tax_exempt_and_government_entities_division uniform issue list tep rat ve kee kkk legend decedent a company b individual c individual d individual e individual f individual g individual h individual individual j individual k custodian l trust t state s ira x aa ee ee kkk wes page ira y wee ira z ee wee aes e ee e e date date date date date date dear this is in response to your letter dated date in which you through your authorized representative request several letter rulings under sec_401 and sec_408 of the intemal revenue code code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested decedent a was a resident of state s and established trust t on date on date decedent a died testate at age at the time of her death decedent a owned iras x and y with company b both individual_retirement_accounts within the meaning of sec_408 of the code decedent a’s beneficiary designation form for ira x dated date designated the trustee of trust t as the primary beneficiary decedent a’s beneficiary designation form for ira y dated date designated trust t as the primary beneficiary you represent that trust t is valid under the laws of state s and that a copy of trust t was delivered to company b on or about date a date that precedes october of the calendar_year following the year decedent a died trust t became irrevocable upon decedent a's death article vi of trust t provides that upon the death of decedent a the trust property will be divided into ira trust property and remaining trust property ira trust property consists of all iras payable to trust t page article vii of trust t provides that the ira trust property is to be paid over to nine beneficiaries individuals c d e f g h i j and k provided each beneficiary survives decedent a each of the nine beneficiaries survived decedent a the nine beneficiaries were all born after decedent a and individual e is the oldest born on date none of the nine beneficiaries is decedent a’s surviving_spouse on date after decedent a’s death the trustee of trust t established ira z an ira for the benefit of trust t in the name of decedent a and transferred the funds from ira x and iray to ira z the trustee of trust t now proposes to divide ira z into nine iras one for the benefit of each of decedent a’s nine beneficiaries all in the name of decedent a based on the above you request the following letter rulings that trust t constitutes a see-through trust within the meaning of sec_1_401_a_9_-4 q a-5 of the income_tax regulations regulations that the nine beneficiary iras created by means of trustee-to-trustee transfers from ira z each titled as name of beneficiary bene ira decedent a decd custodian l as custodian are inherited iras within the meaning of sec_408 of the code that sec_401 and sec_408 of the code do not preclude the division of ira z and the establishment of nine beneficiary iras each in the name of decedent a for the benefit of one of the nine named beneficiaries of trust t that the trustee-to-trustee transfers from ira x and ira y to ira z and the trustee-to-trustee transfers from ira z to the nine beneficiary iras will not constitute taxable_distributions or payments nor will they be considered attempted rollovers that the trustee-to-trustee transfers to ira z and to each of the nine beneficiary iras will not cause such iras to lose their qualified status under sec_408 of the code that individuals c d e f g h i j and k may each receive the required minimum distribution under sec_401 of the code from his or her respective inherited ira using the life expectancy of the oldest beneficiary who remains a beneficiary on september of the year following decedent a’s death with respect to your first ruling_request sec_408 of the code provides the rules governing iras sec_408 of the code provides that under page regulations prescribed by the secretary rules similar to the rules of sec_401 and the incidental death_benefit requirements of sec_401 shall apply to the distribution of the entire_interest of an individual for whose benefit the trust is maintained sec_401 of the code provides in general that a_trust will not be considered qualified unless the plan provides that the entire_interest of each employee ira holder - i will be distributed to such employee not later than the required_beginning_date or ii will be distributed beginning not later than the required_beginning_date over the life of such employee or over the lives of such employee and a designated_beneficiary or over a period not extending beyond the life expectancy of such employee or the life expectancy of such employee and a designated_beneficiary sec_401 of the code provides in general that if an employee ira holder dies after distribution of his interest has begun in accordance with sec_401 a ii after his required_beginning_date the remaining portion of his interest must be distributed at least as rapidly as under the method of distribution being used as of the date of his death sec_401 of the code provides in relevant part that for purposes of sec_401 the term required_beginning_date means april of the calendar_year following the calendar_year in which the employee attains age sec_401 of the code provides that for purposes of sec_401 the term designated_beneficiary means any individual designated as a beneficiary by the employee on date final regulations were published in the federal_register with respect to sec_401 and sec_408 of the code see also 2002_19_irb_852 date sec_1_408-8 of the regulations q a-1 a provides in part that iras are subject_to the required_minimum_distribution rules under sec_401 of the code and that in order to satisfy sec_401 of the code for purposes of determining required minimum distributions for calendar years beginning on or after date the rules of sec_1_401_a_9_-1 through a -9 of the regulations must be applied except as otherwise provided sec_1_401_a_9_-4 of the regulations q a-1 provides in relevant part that a designated_beneficiary is an individual who is designated as a beneficiary under the plan an individual may be designated as a beneficiary under the plan either by the terms of the plan or if the plan so provides by an affirmative election by the employee or the employee’s surviving_spouse specifying the beneficiary under these regulations a designated_beneficiary need not be specified by page name in the plan in order to be a designated_beneficiary so long as the individual who is to be the beneficiary is identifiable under the plan the member of a class of beneficiaries capable of contraction or expansion will be treated as being identifiable if it is possible to identify the class member with the shortest life expectancy further the passing of an employee’s interest to an individual under a will or otherwise under applicable state law will not make that individual a designated_beneficiary under sec_401 unless that individual is designated as a beneficiary under the plan sec_1_401_a_9_-4 of the regulations q a-3 provides that only individuals may be designated beneficiaries for purposes of sec_401 a person who is not an individual such as the employee’s estate or a charitable_organization may not be a designated_beneficiary sec_1_401_a_9_-4 of the regulations q a-4 provides in relevant part that in order to be a designated_beneficiary an individual must be a beneficiary as of the date of the employee's death generally an employee’s designated_beneficiary will be determined based on the beneficiaries designated as of the date of death who remain beneficiaries as of september of the calendar_year following the calendar_year of the date of death sec_1_401_a_9_-4 of the regulations q a-5 provides that where a_trust is named as a beneficiary of an employee the trust is not a designated_beneficiary however beneficiaries of the trust with respect to the trust’s interest in the employee's benefit may be treated as designated beneficiaries if the following requirements are met the trust is valid under state law or would be but for the fact there is no corpus the trust is irrevocable or will by its terms become irrevocable upon the death of the employee the beneficiaries of the trust who are beneficiaries with respect to the trust’s interest in the employee’s benefit are identifiable within the meaning of a-1 of this section from the trust instrument relevant documentation has been timely provided to the plan_administrator sec_1_401_a_9_-4 q a-6 b of the regulations provides in relevant summary that at a minimum documentation sufficient to enable an ira custodian to identify beneficiaries of an ira must be provided by a trustee to the custodian by october of the calendar_year immediately following the calendar_year in which the ira owner died is with respect to your first ruling_request you have represented that trust t valid under the laws of state s that it became irrevocable upon the death of decedent a and that a copy of trust t was timely given to custodian l the custodian of iras x and y furthermore the identity of each person entitled to receive any portion of ira x upon decedent a’s death is determinable under the pa page provisions of trust t the beneficiaries of trust t are individuals c d e f g h j and k therefore with respect to your first ruling_request we conclude that trust t constitutes a see-through trust within the meaning of sec_1_401_a_9_-4 q a-5 of the regulations with respect to your next four ruling requests numbered two through five sec_408 of the code provides generally that in accordance with the rules of sec_72 of the code amounts paid or distributed from an ira are included in gross_income by the payee or distributee sec_408 of the code provides that paragraph d of this section does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if - i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 of the code sec_408 of the code provides generally that amounts from an inherited ira cannot be rolled over into another ira in general an inherited ira is an ira maintained by an individual who acquired the ira by reason of the death of another if the acquiring individual is not the surviving_spouse of such individual sec_1_401_a_9_-4 of the regulations q a-5 c provides in relevant part that the separate_account rules under sec_1_401_a_9_-8 q a-2 are not available to beneficiaries of a_trust with respect to the trust's interest in the employee's benefit revrul_78_406 1978_2_cb_157 rev_rul provides that the direct transfer of funds from one ira trustee to another ira trustee even if at the behest of the ira holder does not constitute a payment or distribution to a participant payee or distributee as those terms are used in sec_408 of the code furthermore such a transfer does not constitute a rollover_distribution revrul_78_406 is applicable if the trustee-to-trustee transfer is directed by the beneficiary of an ira after the death of the ira owner as long as the transferee ira is set up and maintained in the name of the deceased ira owner for the benefit of the beneficiary the beneficiary accomplishing such a post-death - page trustee-to-trustee transfer need not be the surviving_spouse of a deceased ira holder with respect to your second ruling_request each of the nine beneficiary iras titled as beneficiary iras in the name of decedent a were acquired by the beneficiaries by reason of the death of decedent a none of the beneficiaries is the surviving_spouse of decedent a therefore assuming these accounts otherwise qualify as iras under sec_408 of the code they constitute inherited iras as that term is defined under sec_408 of the code therefore with respect to your second ruling_request we conclude that the nine beneficiary iras created by means of trustee-to-trustee transfers from ira z each titled as name of beneficiary bene ira decedent a decd custodian - as custodian are inherited iras within the meaning of sec_408 of the code with respect to your third ruling_request nine distinct beneficiary iras will be set up to benefit individuals c d e f g h i j and k although the regulations under sec_401 of the code preclude separate_account treatment where amounts pass through a_trust neither the code nor the regulations preclude the posthumous division of ira x and ira y into more than one ira therefore we conclude that sec_401 and sec_408 of the code do not preclude the division of ira z and the establishment of nine beneficiary iras each in the name of decedent a for the benefit of one of the nine named beneficiaries of trust t with respect to your fourth and fifth ruling requests sec_408 of the code provides that in general amounts distributed or paid out of an ira are taxable to the payee or distributee sec_408 of the code exempts rollovers but pursuant to paragraph d c of that section amounts from inherited iras may not be rolled over to another ira however as noted above a trustee-to- trustee transfer described in revrul_78_406 does not constitute a payment or distribution such a transfer may be accomplished after the death of the ira holder on behalf of the beneficiaries of a decedent's ira therefore with respect to your fourth and fifth ruling requests we conclude that the trustee-to-trustee transfers from ira x and jra y to ira z and the trustee-to-trustee transfers from ira z to the nine beneficiary iras will not constitute taxable_distributions or payments nor will they be considered attempted rollovers i page that the trustee-to-trustee transfers to ira z and to each of the nine beneficiary iras will not cause such iras to lose their qualified status under sec_408 of the code with respect to your sixth ruling_request sec_1_401_a_9_-4 of the regulations q a-4 provides in relevant part that in general in order to be a designated_beneficiary an individual must be a beneficiary as of the date of death the employee's designated_beneficiary will be determined based on the beneficiaries designated as of the date of death who remain beneficiaries as of september of the calendar_year following the calendar_year of the employee's death sec_1_401_a_9_-4 of the regulations q a-5 c provides that if the trust has more than one beneficiary the rules under sec_1_401_a_9_-5 q a-7 determine which beneficiary's life expectancy shall be used to determine the distribution period sec_1_401_a_9_-5 of the regulations q a-5 a provides in relevant part that if an employee dies after distribution of his interest has begun generally on or after the employee's required_beginning_date in order to satisfy sec_401 the applicable distribution period for distribution calendar years after the distribution calendar_year containing the employee's date of death is either- if the employee has a designated_beneficiary as of the date determined under a-4 of sec_1 a h4 the longer of-- i the remaining life expectancy of the employee’s designated_beneficiary and ii the remaining life expectancy of the employee sec_1_401_a_9_-5 of the regulations q a-7 a states that if more than one individual is a designated_beneficiary the beneficiary with the shortest life expectancy will be the designated_beneficiary for purposes of determining the applicable distribution period sec_1_401_a_9_-9 of the regulations q a-1 sets forth the single life table to be used to determine the life expectancy of an individual under the terms of trust t individuals c d e f g h i j and k are the potential designated beneficiaries of ira x after decedent a therefore assuming at least one of these individuals remains a beneficiary as of september of the year following decedent a's death the required minimum distributions for each of the nine beneficiary iras will be determined using the life expectancy of the oldest beneficiary individual e is the oldest beneficiary assuming he remains a beneficiary as of september of the year following decedent a's death all of these individuals were bom therefore with respect to your sixth ruling_request we conclude page that individuals c d e f g h j and k may each receive the required minimum distribution under sec_401 of the code from his or her respective inherited ira using the life expectancy of the oldest beneficiary who remains a beneficiary on september of the year following decedent a’s death this ruling letter is based on the assumption that iras x y and z and the iras to be established met or will meet the requirements of sec_408 of the code at all relevant times furthermore this ruling letter rests on the assumption that trust t is valid under the laws of state s as represented this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative if you wish to inquire about this ruling please contact arrarraeerreerererear ee d ett at eee at ee please address all correspondence to se t ep ra t2 sincerely yours we jase leung e ean m acty fy like cba enclosures deleted copy of ruling letter notice of intention to disclose cc kkk kkk kik kee
